DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-8 under examination. Claims 9-20 are considered withdrawn from consideration.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mataki (US 2013/0004669).
Regarding claims 1-2 and 6-7, Mataki discloses an apparatus comprising (a) a performance monitor (‘system controller’ as in par. 0062, 0064) configured to determine a performance characteristic [or ‘variation of the physical attribute’ as in claim 2 of ‘volume’ or ‘size’ of the droplet as in claim 6] related to uniformity of a residual layer thickness (par. 0003), with a plurality of dispensers (51-1 to 51-4 as for example, in Figs. 5, 8, 12-13, and 14B) that has a piezoelectric actuator that causes each of the dispensers to dispense a droplet of fluid onto a substrate (par. 0047, 0073-0075); 
and (b) a driver (par. 0069-0071) configured to generate a drive signal or command to the piezoelectric elements (58) as to adjust a physical attribute of the droplet (as in, for example, par. 0056, 0071, 0090, 0093, 0100), and wherein the drive command is based on feedback information related to variation of the physical attribute (par. 0069-0071). Mataki further discloses that the driver has an adjustment memory as to store the adjustment schedule for the drive command and a command generator (par. 0071) within a memory and a droplet ejection control unit (par. 0080-0085) as in claim 7. The droplets can be of different sizes/shapes as shown in Figs. 9 and 10A-10C and different diameters as shown in Figs. 7A-7B. 
Regarding claim 3, Mataki discloses the apparatus of claim 2 as described above, and further discloses that the system includes a memory configured to store a usage of the plurality of dispensers (par. 0064-0065) and a rate calculator configured to calculate the utilization rate of each of the dispensers (par. 0065, 0069-0073).
Regarding claims 4-5, Mataki discloses the subject matter of claim 2, and further discloses that the performance monitor has an attribute converter as to convert an input to change the physical attribute with comparison to a performance threshold/design parameters and feedback information from inspection of the droplet formed and calculate the variation of the physical attribute (par. 0062-0066, 0069-0073) based on a comparison of the value with the prescribed dot size (par. 0069). 
Regarding claim 8, Mataki discloses the subject matter of claim 1, and further discloses supplying a voltage to the piezoelectric actuator (par. 0071) with respect to the mode of actuation of the actuator. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742